Citation Nr: 0504985	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement for service connection for loss of visual 
acuity, right eye.

2.  Entitlement to increased (compensable) rating for 
residuals of fractures to the second and third metacarpals, 
left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from December 1977 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for refractive error of the right eye and that 
continued a noncompensable rating for residuals of a service-
connected fracture of the second and third metacarpals, left 
foot.


FINDINGS OF FACT

1.   Appellant has current service connection for residuals 
of a head injury, with scar over right eyebrow and complaints 
of soreness and headaches.  Competent medical opinion does 
not show that appellant's loss of visual acuity is consequent 
to the service-connected head injury.   

2.  Appellant's loss of visual acuity has been diagnosed as 
refractive error.  There is no other diagnosed abnormality of 
the eye.  Refractive error is not a disability subject to 
compensation by VA.

3.  Appellant has current service connection for residuals of 
fractured second and third metatarsals, left foot.


CONCLUSIONS OF LAW

1.  Refractive error of the right eye is not subject to 
service connection by law and an acquired eye disorder was 
not incurred in or aggravated by military service, and was 
not consequent to a service-connected disorder. 38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.313 (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Criteria for a compensable rating for residuals of 
fractured second and third metacarpal, left foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.59, 
4.71a, Diagnostic Codes 5283, 5284 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for loss of visual acuity, and for 
increased (compensable) rating for residuals of fractured 
metatarsals, was received in January 2002.  The claim was 
denied by rating decision in March 2002.  RO sent appellant a 
VCAA duty-to-assist letter in January 2002, prior to the 
rating decision.  The duty-to-assist letter did not expressly 
satisfy the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in January 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records; appellant did 
not identify any post-discharge medical providers, VA or 
private, as having potentially relevant evidence for 
development.  Appellant was afforded VA medical examinations 
in regard to each of the two claimed disabilities.  Finally, 
appellant was advised of his right to testify in a hearing 
before RO or before the Board, but he has not opted to do so.  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.   Factual Background

Service medical records are on file.  In July 1979, appellant 
was treated for non-displaced fractures of the second and 
third metatarsals of the left foot, consequent to dropping a 
wall locker on his foot.  In August 1980, appellant was 
treated for a laceration above the right eyebrow, reportedly 
consequent to running into a pole; there were no palpable 
fractures.  No right eye involvement was noted.  Appellant's 
discharge physical examination in March 1981 records a two-
inch scar over the right eyebrow but no other abnormalities.  
Appellant's vision as measured in the separation physical was 
normal bilaterally (20/20), unchanged from the visual acuity 
measured in the entrance physical.

In August 1992, appellant submitted a claim for service 
connection for service connection for right eye injury and 
broken toe bones in the left foot.  He had a VA medical 
examination in November 1992, at which time he complained of 
pain in the right eye and pain beneath the left foot.  A 
rating decision of March 1993 granted service connection for 
residuals of a head injury, with scar above the right eyebrow 
(rated as 10 percent disabling) and for residuals of a non-
displaced fracture of the second and third metatarsals of the 
left foot (rated as noncompensable).

Appellant appealed the November 1992 rating decision to the 
Board.  The Board issued a decision in April 1996 that denied 
compensable rating for residuals of fractured left second and 
third metatarsals, left foot.  The same decision denied a 
rating in excess of 10 percent for residuals of a head 
injury.

Appellant submitted a request to reopen both claims (right 
eye and left foot) in January 2002.

Appellant had a VA eye examination in January 2002.  The 
examiner noted that appellant had been last examined in 
December 1992, at which time he had complained of discomfort 
in the right temporal orbit, occurring three to four times 
per week but lasting all day.  Appellant reported that 
subsequently, in 1993, he was struck in the head (left 
temporal area) by a sledgehammer and knocked unconscious; 
appellant reported that since that time he suffered constant 
discomfort in that area.  Appellant also reported a recent 
worsening of bilateral vision, especially distance vision, 
although he stated that he was still able to read without 
corrective lenses.

On examination, appellant's uncorrected vision in the right 
eye was 20/40, which pinhole improved to 20/20.  Uncorrected 
vision in the left eye was 20/40, improved by pinhole to 
20/25.  Intraocular pressure was normal bilaterally.  
Appellant had a scar over the right eyelid and eyebrow.  
Examination of the structure of the eyes was normal 
bilaterally.  The examiner's impression was refractive error, 
scar, otherwise healthy eyes bilaterally, and no ocular 
evidence of intracranial disease.

Appellant had a VA orthopedic examination in January 2002.  
Appellant reported that he injured his foot when a wall 
locker fell on it; the fracture was casted without surgery, 
but the case had to be replaced several times because 
appellant rip the cast off when he was drinking.  Appellant 
complained of jabbing pain ever since the accident, the pain 
being on the sole of the foot, over the metatarsal head, 
rather than in the toes; the pain was only present when 
running or jumping.  Appellant also reported that the toes 
were stiff in the morning.  Appellant did not reportedly take 
medication or use orthotic devices or shoes.  Appellant 
stated that he would be able to walk two to three miles or 
stand for two to three hours, and that he had no problem with 
prolonged sitting or with ascending or descending stairs.

On examination, appellant ambulated normally.  Appellant had 
complete and normal of motion for flexion of the toes, and 
demonstrated symmetrical strength for ankle flexion and 
dorsiflexion.  X-rays of the left foot were plain, compared 
with 1992.  The examiner's diagnosis was plain films without 
evidence of residuals from old fractures or degenerative 
joint disease of the left foot, digits 3 and 4.

RO issued a rating decision denying increased (compensable 
rating) in March 2002 for residuals of fractured left second 
and third metatarsals, based on a finding that evidence did 
not show that the condition had worsened.  The same rating 
decision denied service connection for refractive error of 
the right eye, based on a finding that evidence did not show 
that refractive error was a developmental or congenital 
defect not related to military service, and specifically not 
consequent to the service-connected head injury.

Appellant submitted a Notice of Disagreement (NOD) in 
December 2002.  The NOD asserts that appellant had 
experienced pain in the left foot for 20 years.

Appellant's service representative submitted an Appellant's 
Brief in September 2004.  In regard to the claim for 
refractive error, the Appellant's Brief asserts that 
appellant believes his visual acuity loss is related to the 
head laceration that he received in service.  In regard to 
the claim for residuals of fractured metatarsals, the 
Appellant's Brief asserts that appellant's pain entitles him 
to at least a minimum compensable evaluation under the 
provisions of 38 C.F.R. § 4.59 (2004).
          
III.  Analysis

Entitlement to Service Connection for Refractive Error, Right 
Eye

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Refractive errors of the eyes are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  As is discussed below, service connection is 
legally precluded for a refractive error of the eyes.

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first step of the Hickson analysis is evidence of a 
current disability.  Here, the VA medical examination in 
January 2002 showed that appellant had developed a mild 
decrease in visual acuity.  The Board therefore holds that 
there is competent evidence of a current disability and the 
first step in the Hickson analysis is satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury.  In 
this case, service medical records show that appellant had at 
least one instance of head trauma.  The Board accordingly 
finds that the second part of the Hickson analysis has been 
satisfied.

The third step of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
disease or injury during military service.  In this case, 
there is no such evidence.  The VA medical examiner in 
January 2002 found no physical defect of the eye to account 
for the loss of visual acuity, and diagnosed refractive 
error.  Refractive error is not a disability within the 
meaning of the law providing compensation benefits.  
38 C.F.R. § 3.303(c) (2004).  Because the condition is not a 
disability for compensation purposes, the claim must be 
denied as a matter of law.  It is noted that there is no 
other acquired eye pathology noted.

Appellant has testified to his belief that his current 
decrease in visual acuity is related to trauma during 
military service, for which he already has service 
connection.  A disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).   

To prevail on the issue of secondary service connection, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
evidence of a nexus between the claimed disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet App. 513, 516-17 
(1995).  Note that Wallin is essentially the Hickman test, in 
the context of secondary service connection.  As seen above 
in the discussion of the Hickman test, there is current 
competent diagnosis decreased visual acuity, so the first 
part of the Wallin analysis is satisfied.  Appellant has 
service connection for residuals of a traumatic head injury, 
so the second part of the Wallin analysis is satisfied.  
There is no medical evidence of nexus between appellant's 
current loss of visual acuity and the service-connected 
disability, so the third part of the Wallin analysis is not 
satisfied.  Again, the Board notes that the only diagnosed 
reason for the loss of visual acuity is refractive error, 
which is not subject to service connection, including 
secondary service connection.  Again, there is no acquired 
eye pathology identified.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.

Entitlement to Increased (Compensable) Rating

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

For purpose of the discussion below, the Board will look to 
the VA medical examination of January 2002 for current 
medical evidence of the severity of appellant's disability.  
During that examination, appellant's subjective complaints 
were of sharp pain on the bottom of his foot when running or 
jumping, and stiffness of the toes in the morning.  Appellant 
reported that he could walk two to three miles and stand for 
two to three hours.  Appellant reported no constraints on 
prolonged sitting or climbing stairs. Appellant did not take 
pain medication or require orthotic devices to walk normally.  
Physical examination, including X-rays, showed no abnormality 
and full range of motion without reported pain on range of 
motion.   

Injuries to the foot are rated under 38 U.S.C.A. § 4.71a 
(2004).  The only diagnostic code specifically relating to 
the metatarsals is Diagnostic Code 5283 (malunion or nonunion 
of the tarsal or metatarsal bones), but since there is no 
evidence of such malunion or nonunion this code is not 
appropriate and the disability must be rated by analogy under 
some other code.  

The "catch all" code for foot injuries that do not fall 
under a specific diagnostic code is Diagnostic Code 5284 
(foot injuries, other).  The criteria for Diagnostic Code 
5284 are as follows.  For a rating of 10 percent: moderate; 
for a rating of 20 percent: moderately severe; for a rating 
of 30 percent: severe; for a rating of 40 percent: with 
actual loss of use of the foot.

Applying the criteria of Diagnostic Code 5284 to appellant's 
symptoms, the Board finds that appellant has only a slight 
disability and that compensable rating is not merited.  
Appellant takes no medications for pain or stiffness, does 
not use orthotics or mechanical assistance, has full range of 
motion without pain, and can walk for several miles.  This 
degree of capability indicates that appellant's disability 
does not approximate even the "moderate" level necessary 
for a 10 percent rating.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).   The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Functional loss due to pain is to be rated as functional loss 
when flexion is impeded.  Schafrath, at 592.  Functional loss 
due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40 (2004).  In this case, there is no 
pathology supporting functional loss, and it is not recorded 
that appellant evinced visible behavior of pain or weakness 
during examination.  The Board accordingly finds that there 
is no evidence of functional loss due to pain. 

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion. DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, the disability is not being rated on the basis of 
limitation of range of motion, and in any case appellant 
performed the range-of-motion tests without limitation and 
without apparent pain or weakness.  The Board accordingly 
finds the higher rating under the DeLuca precedent is not 
appropriate.

Appellant's service representative argues that appellant is 
entitled to at least minimum compensation under 38 C.F.R. 
§ 4.59 (2004) due to his pain.  The Board disagrees.  The 
cited regulation pertains to painful motion of the joints, 
and in this case appellant's pain is not shown to be related 
to either the joints or motion thereof.  Appellant reported 
pain on the sole of the foot when running and jumping, which 
appears to indicate that pain is associated with impact, 
rather than motion of the joints.  The Board accordingly 
finds that the provisions of 38 C.F.R. § 4.59 do not apply to 
this disability.      

Based on the above, the Board finds that the criteria for a 
compensable rating are not met.  In reaching this conclusion, 
the Board has given due consideration to 38 C.F.R. § 4.7 
(2003) and the doctrine of reasonable doubt.  The evidence of 
record does not show that the manifestations of appellant's 
service-connected disability more closely approximate those 
required for the higher (compensable) rating.  For these 
reasons, the Board has determined that the evidence 
preponderates against the claim and the benefit-of-the-doubt 
rule does not apply. 


ORDER

Service connection for vision loss of the right eye is 
denied.  

An increased (compensable) rating for residuals of fractured 
second and third metatarsals, left foot, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


